DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on September 28, 2021 in response to Final Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Josh C. Snider on 29 October 2021.
The application has been amended as follows: 

Examiner amends claims 1,  and 13 as follows:
	1. A server for managing access of an electronic entity to a communications network, comprising: 
a contact point in operable communication with the electronic entity, wherein the contact point is configured to receive a network access granting request message from the electronic entity, the network access granting request message including a uniform resource locator (URL) and an entity hash value as trust indicators regarding the electronic entity; and 

process the received network access granting request message; 
validate the trust indicators contained within the network access granting request message by (i) retrieving URL data using the URL included in the network access granting request message, and (ii) calculating a data hash value over the retrieved URL data that matches the entity hash value; 
authorize access of the electronic entity to the communications network upon validation of the trust indicators; 
transmit a response message to the electronic entity indicating a level of access to the communications network that has been authorized; and
at least the contact point and the processing module is implemented using a hardware processor and a memory.

Claim 13. Cancelled.

Allowable Subject Matter

Claims 1-12, and 14-16 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
A newly found prior art Tatsuya Tobioka (U.S. 2012/0303830 A1) discloses a client calculates hash value of client’s credentials provides the hash value to a server in a URL. Server extracts the hash value from the URL and calculates another hash value of 

Another newly found prior art Christopher Allen Noble (U.S. 2019/0312939 A1) discloses in order to store client data. A server receives client data and hash of the data, which is stored in a database along with hash. When the data is retrieved another hash is calculated over the retrieved data. Both hashes are compared before providing data to the client (Para 0025). 

The closest prior art Lauer et al. (U.S. 2018/0077081 Al) discloses:
As part of the bandwidth optimization techniques, an authentication entity may receive an indication of an access profile selected by a user of an electronic device. The authentication entity may assign the access profile to the electronic device. Accordingly, when the electronic device transmits data, a network regulation entity may process the traffic in accordance with the access profile. To this end, the network regulation entity may correspond communication sessions within the traffic to an application. The network regulation entity may then query the access profile to determine a priority for each application (Abstract).

The second closest prior art Romain Rollet (US 2008/0216160 Al) discloses disclose providing and receiving a nonce during authentication process (Para 0050).

validate the trust indicators contained within the network access granting request message by (i) retrieving URL data using the URL included in the network access granting request message, and (ii) calculating a data hash value over the retrieved URL data that matches the entity hash value; 
	authorize access of the electronic entity to the communications network upon validation of the trust indicators…” along with other limitations independent claim 1.
For this reason, the specific claim limitations recited in the independent claim 1 taken as whole are allowed.
The dependent claims 2-12, and 14-16 which are dependent on the above independent claim 1 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431